UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investors Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Bonds 86.79% (Cost $133,836,659) Aerospace & Defense 0.14% L-3 Communications Corp., Gtd Sr Sub Note Ser B 6.375 10/15/15 200,000 192,000 Agricultural Products 0.73% Bunge Ltd. Finance Corp., Gtd Sr Note 5.350 04/15/14 1,015,000 1,005,673 Airlines 1.38% Continental Airlines, Inc., Ser 1991-1 Class A 6.545 02/02/19 354,667 326,293 Ser 2000-2 Class B 8.307 04/02/18 362,815 268,483 Ser 2001-1 Class C 7.033 06/15/11 140,323 110,855 Delta Airlines, Inc., Ser 2007-1 Class A 6.821 08/10/22 844,031 717,427 US Airways Group, Inc., Conv Sr Note 7.250 05/15/14 575,000 465,031 Aluminum 1.12% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11/15/15 1,930,000 1,544,000 Auto Parts & Equipment 2.53% Allison Transmission, Inc., Gtd Sr Note (S) 11.000 11/01/15 1,000,000 910,000 Exide Technologies, Sr Sec Note Ser B 10.500 03/15/13 920,000 777,400 Tenneco, Inc., Gtd Sr Sub Note 8.625 11/15/14 1,485,000 1,277,100 TRW Automotive, Inc., Gtd Sr Note (S) 7.000 03/15/14 565,000 502,850 Brewers 0.81% Anheuser-Busch InBev Worldwide, Inc., Gtd Sr Note (S) 7.200 01/15/14 1,000,000 1,111,457 Broadcasting & Cable TV 0.95% CCO Holdings, LLC, Sr Note (H) 8.750 11/15/13 575,000 573,563 Intelsat Jackson Holdings, Ltd., Gtd Sr Note 11.500 06/15/16 375,000 385,312 Gtd Sr Note 11.250 06/15/16 330,000 351,450 Cable & Satellite 6.29% Canadian Satellite Radio Holdings, Inc., Gtd Sr Note 12.750 02/15/14 2,000,000 445,000 Charter Communications Holdings I, LLC, Gtd Sr Sec Note (H) 11.000 10/01/15 410,000 50,738 Charter Communications Holdings II, LLC, Gtd Sr Note (H) 10.250 09/15/10 410,000 438,700 Gtd Sr Note (H)(S) 10.250 10/01/13 790,000 797,900 CSC Holdings, Inc., Sr Note (S) 8.500 06/15/15 755,000 777,650 Page 1 John Hancock Investors Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Cable & Satellite (continued) Shaw Communications, Inc., Sr Note 8.250 04/11/10 1,000,000 1,027,500 Sirius XM Radio, Inc., Gtd Sr Note (S) 13.000 08/01/13 1,650,000 1,480,875 Sr Note 9.625 08/01/13 2,530,000 2,118,875 Sr Sec Note (S) 11.250 06/15/13 1,005,000 1,035,150 Time Warner Cable, Inc., Gtd Note 8.250 04/01/19 375,000 455,472 Casinos & Gaming 7.35% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11/15/13 795,000 596,250 Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Sec Note (S) 12.000 10/15/15 2,000,000 1,140,000 Great Canadian Gaming Corp., Gtd Sr Sub Note (S) 7.250 02/15/15 1,000,000 920,000 Greektown Holdings, LLC, Sr Note (H)(S) 10.750 12/01/13 1,000,000 150,000 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06/15/14 1,000,000 857,500 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02/15/14 1,000,000 425,000 Mashantucket Western Pequot Tribe, Bond (S) 5.912 09/01/21 275,000 131,992 Bond Ser A (S) 8.500 11/15/15 2,000,000 980,000 Mohegan Tribal Gaming Authority, Sr Sub Note 7.125 08/15/14 1,000,000 700,000 MTR Gaming Group, Inc., Gtd Sr Note (S) 12.625 07/15/14 1,055,000 1,028,625 Gtd Sr Note Ser B 9.750 04/01/10 800,000 800,000 Gtd Sr Sub Note Ser B 9.000 06/01/12 675,000 496,125 Pokagon Gaming Authority, Sr Note (S) 10.375 06/15/14 694,000 690,530 Waterford Gaming, LLC, Sr Note (S) 8.625 09/15/14 1,152,000 783,360 Yonkers Racing Corp., Sr Sec Note (S) 11.375 07/15/16 390,000 390,975 Coal & Consumable Fuels 1.38% Arch Coal, Inc., Sr Note (S) 8.750 08/01/16 665,000 673,313 Drummond Co., Inc., Sr Note (S) 7.375 02/15/16 1,500,000 1,215,000 Commodity Chemicals 0.67% Sterling Chemicals, Inc., Gtd Sr Sec Note 10.250 04/01/15 1,000,000 920,000 Construction & Farm Machinery & Heavy Trucks 0.28% Manitowoc Co., Inc., Gtd Sr Note 7.125 11/01/13 500,000 377,500 Page 2 John Hancock Investors Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Consumer Finance 2.24% Capital One Financial Corp., Sr Note 7.375 05/23/14 1,000,000 1,084,105 Discover Financial Services, Sr Note 10.250 07/15/19 495,000 521,169 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911 11/30/35 700,000 385,000 SLM Corp., Sr Note Ser MTN 8.450 06/15/18 1,355,000 1,084,000 Diversified Banks 1.85% Barclays Bank PLC, Bond (6.860% to 6-15-32 then variable) (S) 6.860 06/15/32 1,595,000 1,068,650 Chuo Mitsui Trust & Banking Co. Ltd., Jr Sub Note (5.506% to 4-15-15 then variable) (S) 5.506 04/15/15 905,000 743,231 Mizuho Financial Group, Ltd., Gtd Sub Bond 8.375 12/29/49 750,000 727,500 Diversified Commercial & Professional Services 1.19% ARAMARK Corp., Gtd Note 8.500 02/01/15 1,000,000 1,007,500 MSX International, Inc., Gtd Sr Sec Note (S) 12.500 04/01/12 1,850,000 629,000 Diversified Financial Services 2.43% Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06/01/17 729,000 719,691 NB Capital Trust IV, Gtd Cap Security 8.250 04/15/27 1,130,000 977,450 Odebrecht Finance Ltd., Gtd Sr Note (S) 7.500 10/18/17 725,000 740,406 Orascom Telecom Finance SCA, Gtd Note (S) 7.875 02/08/14 280,000 237,300 TAM Capital, Inc., Gtd Sr Note 7.375 04/25/17 860,000 663,275 Diversified Metals & Mining 1.64% Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04/01/17 220,000 233,200 Sr Note 6.875 02/01/14 500,000 517,190 Rio Tinto Finance (USA) Ltd., Gtd Sr Note 7.125 07/15/28 710,000 735,255 Teck Resources, Ltd., Sr Sec Note (S) 10.750 05/15/19 240,000 279,300 Vedanta Resources PLC, Sr Note (S) 6.625 02/22/10 480,000 481,200 Electric Utilities 2.52% BVPS II Funding Corp., Collateralized Lease Bond 8.890 06/01/17 659,000 670,688 CE Generation LLC, Sr Sec Note 7.416 12/15/18 578,250 557,416 Exelon Corp., Sr Note 4.900 06/15/15 1,015,000 1,014,482 FPL Energy National Wind LLC, Sr Sec Note (S) 5.608 03/10/24 297,790 262,055 Page 3 John Hancock Investors Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Electric Utilities (continued) Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12/15/10 155,115 151,473 PNPP II Funding Corp., Debenture 9.120 05/30/16 356,000 361,835 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01/02/17 464,826 447,339 Electrical Components & Equipment 1.52% Freescale Semiconductor, Inc., Gtd Sr Note 8.875 12/15/14 2,000,000 1,340,000 Thomas & Betts Corp., Sr Note 7.250 06/01/13 745,000 748,988 Environmental & Facilities Services 0.43% Waste Services, Inc., Sr Sub Note 9.500 04/15/14 600,000 589,500 Health Care Equipment 0.74% Covidien International Finance SA, Gtd Sr Note 5.450 10/15/12 945,000 1,010,575 Health Care Facilities 1.38% Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06/01/14 1,000,000 1,040,000 HCA, Inc., Sr Sec Note (S) 8.500 04/15/19 830,000 850,750 Household Appliances 1.15% Whirlpool Corp., Sr Note 8.000 05/01/12 1,500,000 1,580,397 Household Products 0.43% Yankee Acquisition Corp., Gtd Sr Sub Note 8.500 02/15/15 655,000 586,225 Independent Power Producers & Energy Traders 0.93% AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A 9.000 01/02/17 1,020,475 959,247 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11/14/11 315,000 323,662 Industrial Conglomerates 0.29% Hutchison Whampoa International Ltd., Gtd Sr Note (S) 6.500 02/13/13 365,000 391,611 Industrial Machinery 1.07% Ingersoll-Rand Global Holding Co., Ltd., Gtd Note 6.000 08/15/13 545,000 556,488 Mueller Water Products, Inc., Gtd Sr Sub Note 7.375 06/01/17 1,240,000 908,300 Integrated Oil & Gas 1.65% ConocoPhillips, Gtd Note 4.400 05/15/13 1,000,000 1,039,842 Petro-Canada, Debenture 9.250 10/15/21 1,000,000 1,228,870 Page 4 John Hancock Investors Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Integrated Telecommunication Services 5.45% Axtel SAB de CV, Sr Note (S) 7.625 02/01/17 810,000 688,500 Bellsouth Corp., Debenture 6.300 12/15/15 744,594 775,950 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01/15/14 1,500,000 1,485,000 Citizens Communications Co., Sr Note 7.125 03/15/19 530,000 488,925 Qwest Capital Funding, Inc., Gtd Note 7.000 08/03/09 1,700,000 1,700,000 Telecom Italia Capital SA, Gtd Sr Note 6.175 06/18/14 1,105,000 1,187,107 Verizon Wireless Capital LLC, Sr Note (S) 7.375 11/15/13 1,000,000 1,150,107 Investment Banking & Brokerage 1.70% Macquarie Group, Ltd., Sr Note (S) 7.300 08/01/14 275,000 274,370 Merrill Lynch & Co., Inc., Sr Note Ser MTN 6.150 04/25/13 1,000,000 1,027,138 Morgan Stanley, Sr Note 6.000 04/28/15 1,000,000 1,035,252 Leisure Facilities 0.25% AMC Entertainment, Inc., Sr Note (S) 8.750 06/01/19 350,000 344,750 Leisure Products 0.79% Hasbro, Inc., Sr Note 6.125 05/15/14 1,055,000 1,088,514 Life & Health Insurance 0.18% Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10/15/37 520,000 244,400 Managed Health Care 0.48% Cigna Corp., Sr Note 6.375 10/15/11 635,000 654,538 Marine 1.55% Navios Maritime Holdings, Inc., Sr Note 9.500 12/15/14 2,500,000 2,125,000 Metal & Glass Containers 0.37% Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05/15/13 500,000 511,250 Movies & Entertainment 1.83% Cinemark USA, Inc., Gtd Sr Note (S) 8.625 06/15/19 245,000 253,575 News America Holdings, Inc., Gtd Note 7.750 01/20/24 980,000 1,032,482 Gtd Note 7.600 10/11/15 1,000,000 1,098,249 Regal Cinemas Corp., Gtd Sr Note (S) 8.625 07/15/19 130,000 133,900 Page 5 John Hancock Investors Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Multi-Line Insurance 1.38% Liberty Mutual Group, Inc., Bond (S) 7.300 06/15/14 750,000 671,791 Gtd Bond (S) 7.500 08/15/36 515,000 376,035 Sr Note (10.75% to 6-15-38 then variable) (S) 10.750 06/15/58 1,000,000 842,500 Multi-Utilities 1.29% CalEnergy Co., Inc., Sr Bond 8.480 09/15/28 525,000 663,561 DTE Energy Co., Sr Note 7.625 05/15/14 1,040,000 1,108,765 Oil & Gas Drilling 0.91% Delek & Avner Yam Tethys Ltd., Sr Sec Note (S) 5.326 08/01/13 184,113 173,031 Gazprom, Loan Part Note (S) 9.625 03/01/13 1,000,000 1,072,500 Oil & Gas Equipment & Services 1.28% Smith International, Inc., Sr Note 9.750 03/15/19 1,450,000 1,753,776 Oil & Gas Exploration & Production 1.44% Atlas Pipeline Partners LP, Gtd Sr Note 8.125 12/15/15 140,000 114,800 Devon Energy Corp., Sr Note 5.625 01/15/14 1,035,000 1,108,928 McMoRan Exploration Co., Gtd Sr Note 11.875 11/15/14 825,000 756,938 Oil & Gas Storage & Transportation 4.39% Copano Energy LLC, Gtd Sr Note 8.125 03/01/16 250,000 243,750 Gulf South Pipeline Co. LP, Sr Note (S) 5.750 08/15/12 1,000,000 1,005,137 Kinder Morgan Energy Partners LP, Sr Note 5.125 11/15/14 1,000,000 1,031,343 Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07/15/16 500,000 462,500 Sr Note 8.750 04/15/18 500,000 465,000 NGPL PipeCo LLC, Sr Note (S) 7.119 12/15/17 525,000 581,642 Plains All American Pipeline LP, Gtd Sr Note 6.500 05/01/18 1,000,000 1,075,724 Regency Energy Partners LP, Sr Note (S) 9.375 06/01/16 1,140,000 1,162,800 Packaged Foods & Meats 1.04% ASG Consolidated LLC/ASG Finance, Inc., Sr Disc Note 11.500 11/01/11 1,180,000 1,085,600 Dole Food Company, Inc., Gtd Note 8.875 03/15/11 110,000 109,175 Smithfield Foods, Inc., Sr Sec Note (S) 10.000 07/15/14 225,000 234,562 Page 6 John Hancock Investors Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Paper Packaging 3.60% Graphic Packaging International, Inc., Gtd Sr Note 8.500 08/15/11 1,000,000 1,002,500 Gtd Sr Sub Note 9.500 08/15/13 2,500,000 2,490,625 Smurfit-Stone Container Corp., Sr Note (H) 8.375 07/01/12 1,210,000 623,150 Sr Note (H) 8.000 03/15/17 1,640,000 824,100 Paper Products 0.23% PE Paper Escrow GmbH, Sr Sec Note (S) 12.000 08/01/14 95,000 90,627 Verso Paper Holdings LLC, Sr Sec Note (S) 11.500 07/01/14 245,000 227,850 Pharmaceuticals 0.77% Express Scripts, Inc., Sr Note 6.250 06/15/14 965,000 1,052,864 Publishing 0.59% Dex Media West LLC, Sr Sub Note (H) 9.875 08/15/13 1,891,000 349,835 Idearc, Inc., Gtd Sr Note (H) 8.000 11/15/16 2,000,000 87,500 Quebecor Media, Inc., Sr Note 7.750 03/15/16 95,000 90,250 Videotron Ltd., Sr Note 6.375 12/15/15 300,000 279,000 Railroads 1.18% CSX Corp., Sr Note 6.300 03/15/12 1,000,000 1,038,165 RailAmerica, Inc., Sr Sec Note (S) 9.250 07/01/17 560,000 576,800 Retail 0.59% Michaels Stores, Inc., Gtd Sr Note 10.000 11/01/14 260,000 244,400 Gtd Sr Sub Bond 11.375 11/01/16 705,000 571,050 Specialized Finance 2.39% Astoria Depositor Corp., Ser B (S) 8.144 05/01/21 750,000 562,500 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 2.683 02/15/12 343,750 300,430 CCM Merger, Inc., Note (S) 8.000 08/01/13 2,420,000 1,863,400 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 7.990 12/30/11 576,000 560,160 HRP Myrtle Beach Operations, LLC, Sr Note (H)(P)(S) 7.383 04/01/12 1,745,000 175 Page 7 John Hancock Investors Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Specialized REIT's 0.57% Health Care REIT, Inc., Sr Note 6.200 06/01/16 345,000 303,285 Healthcare Realty Trust, Inc., Sr Note 8.125 05/01/11 165,000 170,095 Plum Creek Timberlands LP, Gtd Sr Note 5.875 11/15/15 345,000 308,506 Specialty Chemicals 0.64% American Pacific Corp., Gtd Sr Note 9.000 02/01/15 565,000 505,675 Berry Plastics Corp., Gtd Sec Note 8.875 09/15/14 430,000 376,250 Specialty Stores 0.43% Staples, Inc., Sr Note 9.750 01/15/14 500,000 585,760 Steel 1.76% Allegheny Technologies, Inc., Sr Note 9.375 06/01/19 580,000 635,500 Ryerson, Inc., Sr Sec Note 12.000 11/01/15 2,000,000 1,780,000 Tires & Rubber 0.29% Goodyear Tire & Rubber Co., Sr Note 10.500 05/15/16 145,000 155,513 Sr Sec Note 8.625 12/01/11 245,000 248,063 Wireless Telecommunication Services 4.33% Centennial Communications Corp., Sr Note 10.000 01/01/13 500,000 515,000 Crown Castle Holdings GS V LLC, Sr Sec Note (S) 7.750 05/01/17 410,000 418,200 Nextel Communications, Inc., Gtd Note 7.375 08/01/15 1,340,000 1,202,650 Sprint Capital Corp., Gtd Sr Note 8.750 03/15/32 1,065,000 917,231 Gtd Sr Note 8.375 03/15/12 1,970,000 1,994,625 Gtd Sr Note 6.900 05/01/19 1,000,000 888,750 Convertible Bonds 0.33% (Cost $120,691) Cable & Satellite 0.33% Charter Communications, Inc., Bond (H) 6.500 10/01/27 1,140,000 450,300 Shares Value Preferred Stocks 0.60% (Cost $1,002,026) Real Estate Investment Trusts 0.60% Public Storage, Inc. , 6.500%, Depositary Shares, Ser W 40,000 825,200 Page 8 John Hancock Investors Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value U.S. Government & agency securities 44.52% (Cost $61,024,328) U.S. Government Agency 44.52% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 11.250 01/01/16 9,000 10,661 30 Yr Pass Thru Ctf 4.500 03/01/39 20,810,000 20,912,779 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09/01/10 4,000 3,718 15 Yr Pass Thru Ctf 7.000 10/01/12 6,000 5,998 15 Yr Pass Thru Ctf 7.000 04/01/17 21,000 22,983 15 Yr Pass Thru Ctf 4.000 06/01/24 5,796,000 5,858,027 15 Yr Pass Thru Ctf 4.000 07/01/24 8,328,000 8,417,709 30 Yr Pass Thru Ctf 5.500 01/01/37 11,207,000 11,636,895 30 Yr Pass Thru Ctf 4.500 03/01/38 1,883,000 1,895,704 30 Yr Pass Thru Ctf 4.500 09/01/38 2,984,000 3,003,999 30 Yr Pass Thru Ctf 4.500 04/01/39 3,951,000 3,977,535 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11/15/20 6,000 6,999 30 Yr Pass Thru Ctf 9.500 01/15/21 4,000 4,373 30 Yr Pass Thru Ctf 9.500 02/15/25 12,000 13,757 30 Yr Pass Thru Ctf 4.500 04/15/39 4,874,000 4,919,212 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11/15/35 225,000 218,250 Sub Bond Ser 2005-1A Class E (S) 6.706 11/15/35 200,000 194,000 Collateralized Mortgage Obligations 9.17% (Cost $19,957,361) Collateralized Mortgage Obligations 9.17% American Home Mortgage Assets, Ser 2006-6 Class XP. IO 2.750 12/25/46 12,384,990 317,365 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP. IO 2.078 05/25/47 7,634,667 308,966 Banc of America Funding Corp., Ser 2006-B Class 6A1 (P) 5.838 03/20/36 750,897 503,845 Ser 2006-D Class 6B2 (P) 5.869 05/20/36 1,757,620 27,191 Bear Stearns Alt-A Trust, Ser 2005-3 Class B2 (P) 5.204 04/25/35 404,449 65,402 Ser 2006-4 Class 3B1 (P) 6.150 07/25/36 2,459,908 138,829 Citigroup Mortgage Loan Trust, Inc., Ser 2005-5 Class 2A3 5.000 08/25/35 364,747 305,818 ContiMortgage Home Equity Loan Trust, Ser 1995-2 Class A-5 8.100 08/15/25 49,911 42,974 Countrywide Alternative Loan Trust, Ser 2005-59 Class 2X. IO 3.629 11/20/35 6,976,736 132,977 Ser 2006-0A12 Class X. IO 4.122 09/20/46 55,588,864 1,719,780 Ser 2006-11CB Class 3A1 6.500 05/25/36 2,564,854 1,375,396 Crown Castle Towers LLC, Ser 2006-1A Class G (S) 6.795 11/15/36 1,000,000 980,000 DSLA Mortgage Loan Trust, Ser 2005-AR5 Class X2. IO 0.151 08/19/45 18,749,014 410,135 First Horizon Alternative Mortgage Securities, Ser 2004-AA5 Class B1 (P) 5.213 12/25/34 256,075 35,292 Ser 2006-AA2 Class B1 (P) 5.840 05/25/36 65,858 1,310 Page 9 John Hancock Investors Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Collateralized Mortgage Obligations (continued) Global Signal Trust, Ser 2004-2A Class D (S) 5.093 12/15/14 385,000 381,150 Global Tower Partners Acquisition Partners LLC, Sub Bond Ser 2007-1A-G (S) 7.874 05/15/37 360,000 318,347 GSR Mortgage Loan Trust, Ser 2004-9 Class B1 4.109 08/25/34 783,678 237,904 Ser 2006-4F Class 6A1 6.500 05/25/36 3,235,511 2,489,322 Harborview Mortgage Loan Trust, Ser 2005-8 Class 1X. IO 3.116 09/19/35 6,452,782 112,924 Ser 2007-3 Class ES. IO 0.350 05/19/47 13,554,746 55,066 Ser 2007-4 Class ES. IO 0.350 07/19/47 14,054,858 61,490 Ser 2007-6 Class ES. IO (S) 0.342 08/19/37 10,161,740 41,282 Harborview NIM Corp., Ser 2006-9A Class N2 (S) 8.350 11/19/36 311,205  Indymac Index Mortgage Loan Trust, Ser 2004-AR13 Class B1 5.296 01/25/35 320,012 58,170 Ser 2005-AR18 Class 1X. IO 3.053 10/25/36 13,117,805 163,973 Ser 2005-AR18 Class 2X. IO 2.826 10/25/36 12,949,364 121,724 Ser 2005-AR5 Class B1 (P) 4.491 05/25/35 425,181 21,983 Luminent Mortgage Trust, Ser 2006-1 Class X. IO 3.346 04/25/36 19,976,009 399,520 Merrill Lynch Mortgage Investors Trust, Ser 2006-AF1 Class MF1 (P) 6.205 08/25/36 1,208,068 197,647 Provident Funding Mortgage Loan Trust, Ser 2005-1 Class B1 (P) 4.415 05/25/35 375,759 82,288 Washington Mutual, Inc., Ser 2005-6 Class 1CB 6.500 08/25/35 376,938 244,774 Ser 2005-AR4 Class B1 (P) 4.663 04/25/35 1,451,967 331,899 Ser 2007-0A4 Class XPPP. IO 1.039 04/25/47 16,668,240 114,594 Ser 2007-0A5 Class 1XPP. IO 1.116 06/25/47 40,107,821 313,342 Ser 2007-0A5 Class 2XPP. IO 1.421 06/25/47 48,058,752 315,386 Ser 2007-0A6 Class 1XPP. IO 1.059 07/25/47 23,223,705 163,293 Asset Backed Securities 1.23% (Cost $2,414,245) Asset Backed Securities 1.23% DB Master Finance LLC, Ser 2006-1 Class M1 (S) 8.285 06/20/31 1,000,000 862,700 Dominos Pizza Master Issuer LLC, Ser 2007-1 Class M1 (S) 7.629 04/25/37 1,000,000 600,000 TXU Corp., Sec Bond 7.460 01/01/15 370,211 223,045 Maturity Rate date Par value Value Short-term investments 3.13% (Cost $4,299,979) U.S. Government Agency 3.13% Federal Home Loan Bank, Discount Note 0.090 08/03/09 4,300,000 4,299,979 Page 10 John Hancock Investors Trust Securities owned by the Fund on July 31, 2009 (Unaudited) Total investments (Cost $222,655,289) 145.77% Other assets and liabilities, net (45.77%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. IO Interest Only MTN Medium-Term Note NIM Net Interest Margin REIT Real Estate Investment Trust (H) Issuer filed for protection under the Federal Bankruptcy Code and/or is in default of interest payment. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $39,813,741 or 29.01% of the net assets of the Fund as of July 31, 2009. (Z) The assets of the Fund are pledged as collateral for the borrowings by the Fund under the Revolving Credit Agreement.  At July 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $222,667,739. Net unrealized depreciation aggregated $22,596,120, of which $9,491,049 related to appreciated investment securities and $32,087,169 related to depreciated investment securities. Page 11 Notes to Portfolio of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. Fair Value Measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures. In addition, investment companies, including mutual funds, are valued using this technique.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques. 12  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of July 31, 2009, by major security category or security type. Investments in Securities Level 1 Level 2 Level 3 Total Asset Backed Securities - $1,085,745 $600,000 $1,685,745 Corporate Bonds - 118,553,938 562,500 119,116,438 Collateralized Mortgage Obligations - 7,839,541 4,751,817 12,591,358 Convertible Bonds - 450,300 - 450,300 Preferred Stocks $825,200 - - 825,200 Term Loans - U.S. Government & Agency - 61,102,599 - 61,102,599 Short-term Investments - 4,299,979 - 4,299,979 Total Investments in Securities Other Financial Instruments - - Total The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Asset Collateralized Backed Mortgage Securities Corporate Bonds Obligations Totals Balance as of 10/31/08 $615,000 $608,203 $7,420,363 $8,643,566 Accrued discounts/premiums - 193 (314,405) (314,212) Realized gain (loss) - - (28,500) (28,500) Change in Unrealized appreciation (depreciation) (15,000) (45,896) 1,346,112 1,285,216 Net purchases (sales) - - (3,662,451) (3,662,451) Transfers in and/or out of Level 3 - - (9,302) (9,302) Balance as of 7/31/09 13 The Fund has adopted the provisions of Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). This new standard requires the Fund to disclose information to assist investors in understanding how the Fund uses derivative instruments, how derivative instruments are accounted for under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (FAS 133) and how derivative instruments affect the Funds financial position, results of operations and cash flows. This disclosure for the period ended July 31, 2009 is presented in accordance with FAS 161 and is included as part of the Notes to the Financial Statements. Swap contracts The Fund may enter interest rate, credit default, cross-currency, and other forms of swaps to manage its exposure to credit, currency and interest rate risks, to gain exposure in lieu of buying in the physical market, or to enhance income. Swaps are privately negotiated agreements between counterparties to exchange cash flows, assets, foreign currencies or market-linked returns at specified intervals. In connection with these agreements, the Fund will hold cash and/or liquid securities equal to the net amount of the Funds exposure, in order to satisfy the Funds obligations in the event of default or bankruptcy/insolvency. Interest rate swap agreements Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. For more information of swap contracts, please refer to the Funds prospectus, semi-annual and annual reports. During the year the Fund held interest rate swaps to hedge against anticipated interest rate changes. The Fund had the following interest rate swap contracts open on July 31, 2009: FIXED VARIABLE PAYMENTS PAYMENTS NOTIONAL MADE BY RECEIVED BY TERMINATION UNREALIZED AMOUNT FUND FUND DATE COUNTERPARTY DEPRECIATION $28,000,000 4.6875% 3-month LIBOR Sep 2010 Bank of America ($674,672) Notional amounts of interest rate swaps at July 31, 2009 are representative of the interest rate swap activity during the period ended July 31, 2009. Fair value of derivative instruments by risk category The table below summarizes the fair values of derivatives held by the Fund at July 31, 2009 by risk category: Derivatives not accounted Financial Liability for as hedging instruments instruments Asset Derivatives Derivatives under FAS 133 location Fair Value Fair Value Interest rate swap Interest rate contracts contracts - ($674,672) 14 Derivatives and counterparty risk The use of derivative instruments may involve risks different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the Fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that, in the event of default, the Fund will succeed in enforcing them. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Leverage utilization risk The Fund utilizes leverage to increase assets available for investment. The Fund has a Revolving Credit Agreement (RCA) with a third party commercial bank that allows it to borrow up to $67 million and to invest the borrowings in accordance with its investment practices. Borrowings under the RCA are secured by the assets of the Fund. Mortgage security risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Decreases in interest rates may cause prepayments on underlying mortgages to an IO security to accelerate resulting in a lower than anticipated yield and increases the risk of loss on the IO investment. 15 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investors Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 15, 2009
